Trippe, Judge.
1. It cannot be a matter of interest to the sheriff, or one affecting his duty as to paying over to a plaintiff in execution the money raised on his ji. fa., that the defendant in execution has been served with a summons of garnishment. If the sheriff has the money in his hands already collected, as appears in this case, the defendant does not owe the debt any longer, and he even could not be reached by garnishment-. The contest seems really to have been whether the movants were the owners of the executions, or one McLeod. The sheriff, in his answer, states that he had been served with garnishment to answer what .he had in his hands belonging to McLeod. The creditors- of McLeod who had judgments against him, claimed that the fi.fas. on which the motion was founded did not belong to defendants in error but to McLeod, and asked that the money in the hands of the sheriff should be paid to their claims against McLeod. Thus the issue was simply who owned the fi. fas. on which the money in the hands of the sheriff was raised? This issue was left to the court, without the intervention of a jury, and the judge decided, under the evidence, that the ji. fas. belonged' to the movants.
2. In looking through the evidence we find sufficient to sustain the decision of the court.
Judgment affirmed.